Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pizzuto, J.), rendered November 23, 1982, convicting him of rape in the first degree (two counts), sodomy in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgement is affirmed.
Under the circumstances herein, the defense counsel’s failure to request or pursue certain pretrial suppression hearings does not constitute ineffective assistance of counsel (see, People v Boero, 117 AD2d 814; People v Morris, 100 AD2d 630, affd 64 NY2d 803; People v Bonk, 83 AD2d 695). Viewing the trial in its entirety, the defendant received meaningful and effective representation (see, People v Baldi, 54 NY2d 137). Mollen, P. J., Mangano, Brown and Lawrence, JJ., concur.